 

 

Exhibit 10.4

 



EXECUTION VERSION



 

 



REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of May 21,
2013, among GUIDED THERAPEUTICS, INC., a Delaware corporation (the “Company”),
and the entities listed on the signature pages hereto (each, a “Purchaser” and,
collectively, the “Purchasers”).

In connection with that certain Securities Purchase Agreement among the parties
hereto dated the date hereof (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions set forth in the
Securities Purchase Agreement, to issue and sell to the Purchasers listed on the
signature pages hereof an aggregate of up to 3,000 shares of the Company’s
Series B Convertible Preferred Stock, par value $.001 per share (the “Preferred
Stock”), which will be mandatorily convertible into shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”), subject to and in
accordance with the terms and conditions of the Certificate of Designation
setting forth the terms of the Preferred Stock (the shares of Common Stock
issuable upon such conversion, including any shares of Common Stock paid as
dividends on the Preferred Stock pursuant to the terms thereof, the “Conversion
Shares”) and warrants (the “Warrants”), exercisable according to their terms to
purchase an aggregate of approximately 4,411,765 shares of Common Stock (as
exercised, collectively, the “Warrant Shares”).

In accordance with the terms of the Securities Purchase Agreement, the Company
has agreed to provide to the Purchasers certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws. The execution and delivery of this Agreement
is a condition to the Purchasers’ obligations under the Securities Purchase
Agreement.

Therefore, the Company and the Purchasers agree as follows:

1.              Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the respective meanings set forth
in this Section 1:

“Additional Payment Amount” shall have the meaning set forth in Section 2(d).

“Advice” shall have the meaning set forth in Section 2(e).

“Business Day” means (i) a day on which the Common Stock is traded on a Trading
Market, (ii) if the Common Stock is not listed on any Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink OTC Markets Inc. (or any similar organization or agency succeeding to
its functions of reporting prices) or (iii) in the event that the Common Stock
is not listed or quoted as set forth in (i) and (ii) hereof, any day other than
a Saturday, a Sunday or a day on which banking institutions in New York City are
authorized or required by law, regulation or executive order to remain closed.

“Closing Price” shall mean, per share of Common Stock on any date specified
herein, (a) the last sale price on such date of such Common Stock or, if no such
sale takes place on such date, the average of the closing bid and asked prices
thereof on such date, in each case as officially reported on the principal
national securities exchange on which such Common Stock is then listed or
admitted to trading, or (b) if such Common Stock is not then listed or admitted
to trading on any national securities exchange but is trading on the
over-the-counter market, the last sale price as reported by OTC Markets Group,
Inc., or (c) if neither (a) nor (b) is applicable, a price per share thereof
equal to the fair value thereof determined in good faith by a resolution of the
Board of Directors of the Company as of a date which is within 15 days of the
date as of which the determination is to be made.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the preamble.

“Company” shall have the meaning set forth in the preamble.

“Conversion Shares” shall have the meaning set forth in the preamble.

“Effective Date” means, with respect to any Registration Statement, the date
that the Commission first declares effective such Registration Statement.

“Effectiveness Deadline” means an Initial Effectiveness Deadline or a Subsequent
Effectiveness Deadline.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means (a) with respect to the initial Registration Statement
to be filed pursuant to Section 2(a), the 45th day following the Closing Date
under the Securities Purchase Agreement, and (b) with respect to any additional
Registration Statement to be filed pursuant to Section 2(b), the 45th day
following the date that the Commission shall indicate as being the first date or
time that such filing may be made.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Effectiveness Deadline” means, with respect to the Registration
Statement filed pursuant to Section 2(a), the date that is (a) in the event that
the Registration Statement is not subjected to a full review by the Commission,
75 days after the Closing Date under the Securities Purchase Agreement or (b) in
the event that the Registration Statement is subjected to a full review by the
Commission, 120 days after the Closing Date under the Securities Purchase
Agreement.

“Losses” shall have the meaning set forth in Section 5(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus, any free-writing
prospectus and any prospectus that includes any information previously omitted
from a prospectus filed as part of an effective registration statement under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Purchaser” shall have the meaning set forth in the preamble.

“Registrable Securities” means each of the Conversion Shares and the Warrant
Shares upon original issuance and at all times subsequent thereto until (i) a
Registration Statement covering such Security has been declared effective by the
Commission and such Security has been disposed of in accordance with such
effective Registration Statement; (ii) such Security ceases to be outstanding;
or (iii) such Security has been sold in compliance with Rule 144 or is salable
pursuant to Rule 144(d) (or any similar provision then in force other than
Rule 144A).

“Registration Default” shall have the meaning set forth in Section 2(d).

“Registration Statement” means a registration statement filed pursuant to the
terms hereof and which covers the resale by the Holders of Registrable
Securities, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference (or
deemed to be incorporated by reference) therein. For the avoidance of doubt,
“Registration Statement” means the initial registration statement described
above in this paragraph and any additional registration statement or
registration statements that are needed to sell additional Registrable
Securities with the effect that the obligations of the Company under this
Agreement also extend to such additional registration statement or registration
statements, in all cases, as specified in this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities” means the Conversion Shares issued pursuant to the Securities
Purchase Agreement, together with any Warrant Shares and any other securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event or conversion price adjustment with respect
thereto.

“Securities Act” shall have the meaning set forth in the preamble.

“Securities Purchase Agreement” shall have the meaning set forth in the
preamble.

“Selling Holder Questionnaire” shall have the meaning set forth in Section 2(e).

“Subsequent Effectiveness Deadline” means, with respect to any additional
Registration Statement filed pursuant to Section 2(b), the date that is (a) in
the event that the Registration Statement is not subject to a full review by the
Commission, 45 days after the Filing Deadline applicable to such Registration
Statement, or (b) in the event that the Registration Statement is subject to a
full review by the Commission, 75 days after the Filing Deadline applicable to
such Registration Statement.

“Subsequent Form S-3” shall have the meaning set forth in Section 3(g).

“Suspension Period” shall have the meaning set forth in Section 2(c).

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Market, the Nasdaq Capital Market or such
other United States registered national securities exchange on which the Common
Stock is listed or quoted for trading on the date in question.

“Warrants” shall have the meaning set forth in the preamble.

“Warrant Shares” shall have the meaning set forth in the preamble.

2.              Registration.

(a)                Initial Registration. On or prior to the Filing Deadline, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-1 or S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-1 or S-3, in which case such
registration shall be on another appropriate form for such purpose) and shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) a “Plan of
Distribution” substantially in the form attached hereto as Annex A, as the same
may be amended in accordance with the provisions of this Agreement. The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective under the Securities Act as soon as possible
but, in any event, no later than the Initial Effectiveness Deadline, and shall
use its commercially reasonable efforts to keep the Registration Statement (or a
Subsequent Form S-3, as defined below) continuously effective under the
Securities Act until the second year after the Effective Date or such earlier
date when all Registrable Securities covered by the Registration Statement cease
to be Registrable Securities as determined by the counsel to the Company (the
“Effectiveness Period”). Until the Effective Date, the Company shall not file
any other registration statements to register the issuance by the Company of any
securities, other than registration statements on Form S-8.

(b)               Subsequent Registrations. If for any reason the Commission
does not permit all of the Registrable Securities to be included in the
Registration Statement initially filed pursuant to Section 2(a), then the
Company shall prepare and file as soon as possible after the date on which the
Commission shall indicate as being the first date or time that such filing may
be made, but in any event by the Filing Deadline, an additional Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415. The Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the Subsequent Effectiveness Deadline, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act during the Effectiveness Period.

(c)                Suspension Periods. Notwithstanding anything to the contrary
contained herein, the Company may suspend the effectiveness of a Registration
Statement by written notice to the Holders for a period (each such period, a
“Suspension Period”) not to exceed an aggregate of 30 days in any 90-day period,
and not to exceed an aggregate of 60 days in any 360-day period, if:

(i)an event occurs and is continuing as a result of which, if such event were
not disclosed in the Registration Statement, the Registration Statement would,
in the Company’s reasonable judgment, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and

(ii)the Company reasonably determines in good faith that the disclosure of such
event at such time would be materially detrimental to the Company or its
business;

provided that, in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction, the disclosure of which would
impede the Company’s ability to consummate such transaction, the Company may
extend a Suspension Period from 30 days to 45 days during any 90-day period.

(d)               Additional Payment Amounts. The Company and the Purchasers
agree that the Holders will suffer damages if the Company fails to fulfill its
obligations under this Section 2 and that it would not be feasible to ascertain
the extent of such damages with precision. Accordingly, if:

(i)a Registration Statement is not filed with the Commission on or before the
applicable Filing Deadline;

(ii)a Registration Statement is not declared effective by the Commission on or
before the applicable Effectiveness Deadline;

(iii)a Registration Statement is filed and declared effective but, during the
applicable Effectiveness Period, shall cease to be effective, including by
reason of its withdrawal or termination pursuant to Section 3(g), or, other than
by reason of a Suspension Period as provided in Section 2(c), shall fail to be
usable for its intended purpose without such disability being cured within ten
Business Days by an effective post-effective amendment to such Registration
Statement, a supplement to the Prospectus, a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that cures
such failure or the effectiveness of a Subsequent Form S-3; or

(iv)(A) prior to or on the 30th or 45th day, as may be permitted under
Section 2(c), of any Suspension Period, such suspension has not been terminated
or (B) Suspension Periods exceed an aggregate of 30 or 45 days, as may be
permitted under Section 2(c), in any 90-day period or an aggregate of 60 days in
any 360-day period,

(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), then in such event as partial relief for the damages to
any Holder by reason of any such delay in or reduction of its ability to sell
the Registrable Securities and not as a penalty (which remedy shall constitute
liquidated damages, but not be exclusive of any other remedies available at law
or equity), the Company hereby agrees to pay to each Holder, subject to
Section 2(e), an amount in cash equal to 1.0% of the product obtained by
multiplying (x) the number of Registrable Securities held by such Holder as of
the date of the Registration Default, by (y) the Closing Price as of the date of
the Registration Default (such product, the “Registrable’ Securities Value”),
for each 30-day period (prorated for periods totaling less than 30 days)
following the Registration Default during which such Registration Default
remains uncured, up to an aggregate maximum of 10.0% of the Registrable
Securities’ Value of such Holder’s Registrable Securities as of the date of the
Registration Default. The payments to which a Holder shall be entitled pursuant
to this Section 2(d) are referred to herein as “Additional Payment Amounts”. The
Company shall pay Additional Payment Amounts, if any, to Holders on the earlier
of (I) the last day of the calendar month during which such Additional Payment
Amounts are incurred and (II) the third Business Day following the date on which
the Registration Default giving rise to the Additional Payment Amounts is cured.
In the event that the Company fails to pay Additional Payment Amounts in a
timely manner, such Additional Payment Amounts shall accrue interest, payable in
cash in arrears, at the rate of 0.25% per month (prorated for partial months)
until paid in full.

(e)                Selling Holder Agreements. Each Holder agrees to furnish to
the Company a completed questionnaire in the form attached to this Agreement as
Annex B (a “Selling Holder Questionnaire”). The Company shall not be required to
include the Registrable Securities of a Holder in a Registration Statement and
shall not be required to pay any liquidated or other damages under Section 2(d)
to any Holder who fails to furnish to the Company a fully completed Selling
Holder Questionnaire at least ten Business Days prior to the applicable Filing
Deadline.

Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 2(c) or Section 3(c), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

When Registrable Securities have been transferred pursuant to a Registration
Statement, the transferring Holder shall provide notice to the Company of such
transfer and the number of shares of Registrable Securities so transferred, and
certifying that (i) the prospectus delivery requirements of the 1933 Act have
been satisfied or are exempt under Rule 172 thereunder, (ii) the Holder is named
as a “Selling Security Holder” in the Shelf Registration Statement, (iii) the
aggregate number of shares of Company Common Stock transferred are not in excess
of those listed in the Shelf Registration Statement as being offered by such
Holder, and (iv) the transfer was described in the section captioned “Plan of
Distribution” in the Shelf Registration Statement.

Each Holder agrees to, as expeditiously as possible, (i) notify the Company of
the occurrence of any event that makes any statement made in a Registration
Statement or Prospectus regarding such Holder untrue in any material respect or
that requires the making of any changes in a Registration Statement or
Prospectus so that, in such regard, (A) in the case of a Registration Statement,
it will not contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and (B) in the case of a Prospectus, it will not contain
any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, (ii) provide
the Company with such information as may be required to enable the Company to
prepare a supplement or post-effective amendment to such Registration Statement
or a supplement to such Prospectus, and (iii) execute and deliver such other
agreements, instruments or documents, or take such other actions, or refrain
from taking such other actions, as reasonably requested by the Company to
implement the terms, conditions, agreements and transactions contemplated by
this Agreement. Each Holder acknowledges and agrees that the performance by the
Company of its obligations in respect of such Holder set forth in Section 2(a)
and contained elsewhere in this Agreement are conditioned upon and subject to
such Holder’s timely compliance with its obligations under Section 2(e) and
contained elsewhere in this Agreement.

With respect to Registrable Securities not already covered by a Registration
Statement, the Company shall not be obligated to file (i) more than one
pre-effective amendment or supplement to a Registration Statement for all
Holders during any fiscal quarter and (ii) more than one post-effective
amendment to a Registration Statement for all Holders during any semi-annual
period, and provided further, in all such cases involving supplements or
amendments (whether pre-effective or post-effective), the Company shall only be
obligated to make a filing when the aggregate amount of the Registrable
Securities to be included in such amendment or supplement is more than $5.0
million (based on the average closing price of the Common Stock for the previous
20 trading days).

3.              Registration Procedures.

(a)                Right to Prior Drafts. Not less than ten Business Days prior
to the filing of a Registration Statement or any amendment thereto, the Company
shall furnish to each Holder copies of the “Selling Stockholders” and “Plan of
Distribution” sections of such documents in the form in which the Company
proposes to file them, which sections will be subject to the review of each such
Holder. Each Holder shall provide comments, if any, within five Business Days
after the date such materials are provided. The Company shall not file a
Registration Statement or any amendments thereto in which the “Selling
Stockholders” or the “Plan of Distribution” sections thereof differ in any
material respect from the disclosure received from a Holder in its Selling
Holder Questionnaire (as amended or supplemented).

(b)               Subsequent Amendments or Supplements, etc. The Company shall
(i) prepare and file with the Commission such amendments, including
post-effective amendments, pursuant to Rule 462 or otherwise, to a Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its applicable Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to any Registration Statement or any amendment
thereto; (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement; and (v) upon the occurrence of any event contemplated by
Section 3(c)(iv), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, no Registration Statement nor any
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(c)                Notices to Holders. The Company shall notify the Holders as
promptly as reasonably possible (and, in the case of clause (i)(A) below, not
less than two Business Days prior to such filing) and (if requested by any such
person) confirm such notice in writing no later than one Business Day following
the day (i)(A) when a Prospectus or any supplement thereto or post-effective
amendment to a Registration Statement is proposed to be filed; and (B) with
respect to each Registration Statement or any post-effective amendment, when the
same has become effective; (i) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (iv) of the occurrence of
any event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or that requires any
Registration Statement, Prospectus or any document incorporated or deemed to be
incorporated therein by reference to be revised so that, in the case of such
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(d)               Copies. The Company shall furnish to each Holder, without
charge, (i) at least one conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent requested by such Holder
(excluding those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission, except if such documents
are available on Edgar; and (ii) as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Holder may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(e)                Blue Sky. The Company shall, prior to any public offering of
Registrable Securities, use its reasonable commercially reasonable efforts to
register or qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of all jurisdictions within the United States that
the selling Holders request in writing be covered, to keep each such
registration or qualification (or exemption therefrom) effective during the
applicable Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by any Registration Statement; provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, file any general consent to
service of process, or to become subject to any material tax in any such
jurisdiction where it is not then so subject.

(f)                Certificates. The Company shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to any
Registration Statement, which certificates shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may reasonably request.

(g)               Subsequent Form S-3. If, at the time of filing of a
Registration Statement, the Company is not eligible to use Form S-3 for
transactions involving secondary offerings and the Company is not otherwise
eligible to incorporate by reference prospectively into such Registration
Statement, then at such time as the Company becomes eligible to register
transactions involving secondary offerings on Form S-3, the Company may, in its
sole discretion, file in accordance with the procedures outlined in this
Section 3, including but not limited to all required notices to the Holders, an
additional Registration Statement on Form S-3 to cover resales pursuant to
Rule 415 of the Registrable Securities (a “Subsequent Form S-3”), and, when such
Subsequent Form S-3 has been filed with the Commission, the Company may,
concurrently with its filing of a request for acceleration of effectiveness of
such Subsequent Form S-3, withdraw or terminate the original Registration
Statement; provided, however, that nothing in this Section 3(g) shall be
interpreted to limit the Company’s obligations pursuant to Section 2.

(h)               Underwriters. If underwriters are used or if any Holder is
deemed to be, alleged to be or reasonably believes it may be deemed or alleged
to be, an underwriter or is required under applicable securities laws to be
described in a Registration Statement as an underwriter, with the concurrence of
counsel for the Company, the Company shall use its reasonable efforts to
furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, and (ii) a letter, dated as of such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering addressed to the underwriters.

(i)                 144 Information. At such time as the Company becomes subject
to Sections 13 or 15(d) of the Exchange Act, with a view to making available to
Holders the benefits of Rule 144 promulgated under the Securities Act, the
Company shall file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and Exchange Act and
provide to any Holder, as long as such Holder owns Registrable Securities, upon
reasonable request (i) a written statement by the Company that it has complied
with the current information requirements of Rule 144(c) and (ii) such other
information as may be reasonably requested to avail any Holder of any rule or
regulation of the Commission that permits the selling of any such securities
without registration.

4.              Registration Expenses.

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company, other than underwriting discounts and commissions and
any fees and expenses of legal counsel to any Purchaser(s), shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.

5.              Indemnification.

(a)                Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, trustees, agents, investment advisors,
partners, members, shareholders and employees of each Holder, each person who
controls any Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the directors, officers, agents or employees
of such controlling persons and each underwriter, if any, and each person who
controls any underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or based upon:

(x) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement or any Prospectus;

(y) with respect to any Registration Statement or Prospectus, any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; or

(z) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such Registration Statement,

except with respect to clauses (x) and (y), to the extent, but only to the
extent, that such untrue statements or omissions (1) are made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Holder expressly for use in a Registration Statement, or such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder for use in the Registration Statement, such Prospectus or such
form of Prospectus (it being understood that the Holder has approved Annex A
hereto, as may be amended in accordance with the provisions of this Agreement,
for this purpose) or (2) resulted from the use by any Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
such Prospectus is outdated or defective and prior to the receipt by such Holder
of an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.

(b)               Indemnification by Holders. Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
directors, officers, agents or employees of such controlling persons and any
other Holder selling securities under a Registration Statement, any of such
other Holder’s partners, directors, officers or employees, each person who
controls such other Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the partners, directors, officers or
employees of such person who controls such other Holder, in each case to the
fullest extent permitted by applicable law from and against all Losses, as
incurred, arising solely out of or based upon any untrue statement of a material
fact contained in any Registration Statement or any Prospectus or arising out of
or based upon any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that such untrue statements or omissions (1) are made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Holder expressly for use in a Registration Statement or
Prospectus, or to the extent that such information relates to such Holder or
such Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved in writing by such Holder for use in the Registration
Statement or Prospectus (it being understood that the Holder has approved Annex
A hereto, as may be amended in accordance with the provisions of this Agreement,
for this purpose), or (2) resulted from the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

(c)                Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction, which determination is not
subject to appeal or further review, that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent. No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 5(c)) shall be paid to the Indemnified Party, as incurred, within twenty
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d)               Contribution. If a claim for indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in Section 5(a) or 5(b) was
available to such party in accordance with its terms. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in this Section 5(d). Notwithstanding the provisions of this Section 5(d), no
Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the proceeds actually received by such Holder from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

(e)                Other. The indemnity and contribution agreements contained in
this Section 5 are in addition to any liability that the Indemnifying Parties
may have to the Indemnified Parties.

6.              Miscellaneous.

(a)                Notices. Any notice or other communication required or
permitted to be provided hereunder shall be in writing and shall be delivered in
person or by first class mail (registered or certified, return receipt
requested), facsimile, or overnight air courier guaranteeing next day delivery,
to such address as the recipient shall most recently have designated in writing
or, if no such designation has been made, to the following address:

If to the Company:

5835 Peachtree Corners East, Suite D
Atlanta, Georgia 30092
Attn: Chief Executive Officer
Facsimile: 770-242-8639

With a copy to:

Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309
Attn: John E. Zamer
Facsimile: 404-581-8330

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature pages
hereto.

If to any other person who is then a registered Holder:

To the address of such Holder as it appears in the record books of the Company.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.

Failure to provide a notice or communication to one party hereto or any defect
in it shall not affect its sufficiency with respect to other parties hereto.

(b)               Independent Nature of Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of each other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein or in any Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchaser as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any other Transaction
Document. Each Purchaser acknowledges that no other Purchaser will be acting as
agent of such Purchaser in enforcing its rights under this Agreement. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any Proceeding for such purpose. The Company acknowledges that each of
the Purchasers has been provided with the same Registration Rights Agreement for
the purpose of closing a transaction with multiple Purchasers and not because it
was required or requested to do so by any Purchaser.

(c)                No Inconsistent Agreements. The Company will not, on or after
the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. In addition, the
Company shall not grant to any of its security holders (other than the Holders)
the right to include any of its securities in a Registration Statement provided
for in this Agreement other than the Registrable Securities. The Company has not
previously entered into any agreement (which has not expired or been terminated)
granting any registration rights with respect to its securities to any person
which rights conflict with the provisions hereof. None of the Company’s
securityholders other than Holders shall have the right to include any of the
Company’s securities in any Registration Statement.

(d)               Compliance. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement.

(e)                Remedies. In the event of a breach by the Company or by a
Holder of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agree that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate. In addition, the remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

(f)                Governing Law; Jurisdiction; Jury Trial; etc. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. If either party shall commence a proceeding to enforce any provisions of
this Agreement, then the prevailing party in such proceeding shall be reimbursed
by the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.

(g)               Amendments and Waivers. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and Holders
representing a majority of then outstanding Registrable Securities, and any
amendment to this Agreement made in conformity with the provisions of this
Section 6(h) shall be binding on the Purchasers and all Holders of the
Registrable Securities, as applicable. No provision hereof may be waived other
than by an instrument in writing signed by the party from whom such waiver is
requested.

(h)               Entire Agreement. This Agreement supersedes all other prior
oral or written agreements among the parties hereto and persons acting on their
behalf with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the parties hereto makes any
representation, warranty, covenant or undertaking with respect to such matters.

(i)                 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that no party shall assign any of its rights or
obligations hereunder without the prior written consent of the other party.

(j)                 Counterparts; Facsimile Copies. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

(k)               Severability. If any provision of this Agreement shall be
invalid, unenforceable, illegal or void in any jurisdiction, such invalidity,
unenforceability, illegality or voidness shall not affect the validly or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. In that case, the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such provision. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining provisions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(l)                 Headings. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.

[Signature Pages Follow]

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

GUIDED THERAPEUTICS, INC.

 

 


By: /s/ Mark L. Faupel________________________

Name: Mark L. Faupel

Title: President and Chief Executive Officer

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


CRANSHIRE CAPITAL MASTER FUND, Ltd.



 

AUTHORIZED SIGNATORY


By: /s/ Keith A. Goodman ___________________

Name: Keith A. Goodman

Title: Authorized Signatory

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


EQUITEC SPECIALISTS, LLC



 

AUTHORIZED SIGNATORY


By: /s/ Keith A. Goodman ___________________

Name: Keith A. Goodman

Title: Authorized Signatory

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


RONALD HART



 

AUTHORIZED SIGNATORY


By: /s/ Ronald Hart _________________________

Name: Ronald Hart

Title:

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


CAPITAL VENTURES INTERNATIONAL BY HEIGHTS CAPITAL MANAGEMENT ITS AUTHORIZED
AGENT



 

AUTHORIZED SIGNATORY


By: /s/ Martin Kobinger ______________________

Name: Martin Kobinger

Title: Investment Manager

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


JOHN E. IMHOFF



 

AUTHORIZED SIGNATORY


By: /s/ John E. Imhoff _______________________

Name: John E. Imhoff

Title:

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


LYNNE H. IMHOFF



 

AUTHORIZED SIGNATORY


By: /s/ Lynne H. Imhoff _____________________

Name: Lynne H. Imhoff

Title:

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


ALPHA CAPITAL ANSTALT



 

AUTHORIZED SIGNATORY


By: /s/ Konrad Ackermann ___________________

Name: Konrad Ackermann

Title: Director

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


DOLORES MALOOF



 

AUTHORIZED SIGNATORY


By: /s/ Dolores Maloof ______________________

Name: Dolores Maloof

Title:

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


DAVID B. MUSKET



 

AUTHORIZED SIGNATORY


By: /s/ David B. Musket______________________

Name: David B. Musket

Title:

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


PROMED PARTNERS, L.P.



 

AUTHORIZED SIGNATORY


By: /s/ David B. Musket______________________

Name: David B. Musket

Title: General Partner

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

NAME OF INVESTING ENTITY:


THE WHITTEMORE COLLECTION, LTD.



 

AUTHORIZED SIGNATORY


By: /s/ Stephen J. Suddney____________________

Name: Stephen J. Suddney

Title: Vice President

 

ADDRESS FOR NOTICE

 

c/o: ______________________________________

 

Street: ____________________________________

 

City/State/Zip: _____________________________

 

Attention: _________________________________

 

Tel: ______________________________________

 

Fax: ______________________________________

 

Email: ____________________________________

